United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3687
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Southern District of Iowa.
Terry Michael Bainter,                  *
                                        *         [UNPUBLISHED]
              Appellant.                *

                                    ___________

                     Submitted:     April 14, 1997

                           Filed:   April 28, 1997
                                    ___________

Before, HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Terry M. Bainter appeals the 72-month sentence imposed by the
district court1 following his guilty plea to conspiring to distribute
methamphetamine, in violation of 21 U.S.C. § 846.        We affirm.


     We reject Bainter's contention that the district court erred in
denying his request for sentencing under U.S. Sentencing




     1
      The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
Guidelines Manual § 5C1.2 (1995) (safety-valve provision).2       Under the
safety-valve provision, a drug defendant may be sentenced within the
otherwise applicable Guidelines range without regard to any statutory
minimum sentence if, among other things, "the defendant did not . . .
possess a firearm or other dangerous weapon (or induce another participant
to do so) in connection with the offense."      U.S. Sentencing Guidelines
Manual § 5C1.2(2) (1995).


     Bainter testified at sentencing that he stored both firearms and the
drugs in the same room of his house.   Further, he stipulated as part of his
plea agreement that during the conspiracy, he "possessed a firearm and said
firearm was used to protect the drugs and money."     These admissions were
sufficient to establish that Bainter possessed a firearm in connection with
the offense.   See United States v. Burke, 91 F.3d 1052, 1053 (8th Cir.
1996)(per curiam).


     Accordingly, we affirm.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     2
      Bainter also argued the district court erred in concluding
that application of U.S. Sentencing Guidelines Manual § 2D1.1(b)(1)
(1995) precludes a defendant, as a matter of law, from eligibility
under the safety-valve provision.         Our decision makes it
unnecessary to reach this issue.

                                   -2-